Citation Nr: 0521883	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUES

1.	Entitlement to an initial, compensable rating for a scar 
as a residual of a superficial penetrating shell fragment 
wound of the left anteromedial superior knee skin  surface.

2.	Entitlement to an increased (compensable) rating for scars 
as residuals of superficial shell fragment wounds of the 
right hand and distal forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.     

The matters on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
in which the RO, inter alia, granted service connection and 
assigned an initial compensable rating for the residuals of a 
superficial penetrating shell fragment wound of the left 
anteromedial superior knee skin surface, effective May 15, 
2000; but denied a compensable rating for service-connected 
scars as the residuals of superficial shell fragment wounds 
of the right hand and distal forearm.  

In April 2001, the veteran filed a notice of disagreement 
(NOD) with the initial compensable rating assigned for a scar 
as the residual of a shell fragment wound of the left knee 
skin surface, and the denial of a compensable rating for 
scars as residuals of shell fragment wounds to the right hand 
and forearm.  A statement of the case (SOC) was issued in 
August 2001, and the veteran filed a substantive appeal in 
September 2001.  

In August 2003, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
actions, the RO continued its denial of an initial, 
compensable rating for a scar as the residual of a 
superficial penetrating shell fragment wound of the left 
anteromedial superior knee skin surface, as well as a 
compensable rating for scars as the residuals of superficial 
shell fragment wounds of the right hand and distal forearm 
(as reflected in a January 2005 supplemental SOC (SSOC)).

Because the claim for an initial compensable rating for a 
scar as the residual of a superficial penetrating shell 
fragment wound of the left anteromedial superior knee skin 
surface involves a request for a higher initial evaluation 
following the grant of service connection, the Board will 
continue to characterize this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
The Board also points out that it has now characterized the 
claims for higher ratings on appeal as limited to scars as 
residuals of the shell fragment wounds to the left knee and 
right hand and forearm, consistent with the RO's adjudication 
of these claims.  While service connection has been granted, 
and denied, for various other residuals of the shell fragment 
wounds in questions, and for other disabilities, only the 
matters concerning the appropriate evaluations for the 
veteran's scars are properly before the Board.  

As a final preliminary matter, the Board notes that, in a 
February 2004 statement, the veteran stated that he had filed 
with the RO, in February 2003, claims for service connection 
for a series of current health conditions, each claimed as 
secondary to service-connected diabetes mellitus, consisting 
of: diabetic vascular disease (with numbness of the feet and 
hands), high cholesterol, and periodontal disease.  The 
veteran also raised the issue of service connection for high 
blood pressure, secondary to diabetes mellitus; the record 
reflects that there is a prior, final March 2002 RO denial 
regarding the issue of service connection for essential 
hypertension, as secondary to diabetes mellitus.  Hence, the 
Board construes the veteran's February 2004 correspondence as 
a petition to reopen the previously denied claim for service 
connection for essential hypertension.  As the RO has not yet 
adjudicated the veteran's original claims for service 
connection, or petition to reopen, identified above, these 
matters are not properly before the Board, and are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Since the May 15, 2000 effective date of the grant of 
service connection, the veteran's scar on the anteromedial 
superior skin surface of the left knee, a residual of a 
superficial penetrating shell fragment wound, has not been 
shown to be tender or painful on examination, to involve 
repeated ulceration, poor nourishment, or instability; to 
cover a total area that would warrant a compensable rating; 
or to result in any limitation of function of the part 
affected.

3.	The veteran's scars on the right wrist and forearm, as 
residuals of superficial penetrating shell fragment wounds, 
have not been shown to be tender or painful on examination; 
to involve repeated ulceration, poor nourishment, or 
instability; to cover a total area that would warrant a 
compensable rating; or to result in any limitation of 
function of any part affected.


CONCLUSIONS OF LAW

1.	The criteria for an initial, compensable rating for a scar 
as a residual of a superficial penetrating shell fragment 
wound of the left anteromedial superior knee skin surface are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.118, Diagnostic Codes  7801-7805 (as in effect before and 
since August 30, 2002).

2.	The criteria for an increased (compensable) rating for 
scars as residuals of superficial shell fragment wounds of 
the right hand and distal forearm are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7801-7805 (as in effect before and since August 30, 
2002).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the August 2001 SOC, the March 2002 and January 2005 
SSOCs, and the RO's February 2004 letter, the veteran and his 
representative have been notified of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims.  Pursuant to the aforementioned 
documents, the veteran has also been afforded the opportunity 
to present evidence and argument in support of his claims.  
In its February 2004 letter (sent to the veteran following 
the Board's August 2003 remand of the claims on appeal), the 
RO requested that the veteran provide authorization to enable 
it to obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, records from other Federal agencies, or 
records from state or local government agencies, as well as 
requested that the veteran submit any additional evidence in 
his possession.  Through this letter, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2001 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his 
claims were fully developed and re-adjudicated after notice 
was provided.

As indicated above, the RO issued the August 2001 SOC 
explaining what was needed to substantiate the veteran's 
claims within five months of the March 2001 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the veteran has been 
notified of the VCAA duties to notify and assist in the AMC's 
letter of February 2004; neither in response to that letter, 
nor at any other point during the pendency of this appeal, 
has the veteran informed the RO of the existence of any 
evidence that has not already been obtained.
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims being 
decided.  As indicated below, the RO has obtained outpatient 
treatment reports from the Sioux Falls VA Medical Center 
(VAMC), dated from February 2000 to September 2004, and from 
the Midtown Medical Clinic in Sioux City, Iowa, dated from 
December 1995 to April 2000.  The RO has also arranged for 
the veteran to undergo numerous VA examinations, the reports 
of which are of record, and the veteran has submitted 
numerous personal statements in support of the claims for 
higher ratings.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Background

The veteran's service medical records (SMRs) include a 
November 1966 report of wound/injury, which reflects an 
August 1966 incident in which the veteran, while serving in 
Vietnam, sustained a superficial fragmentation wound to the 
right hand and right forearm.  

In a July 1977 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
scars as the residuals of superficial shell fragment wounds 
of the right hand and distal forearm, effective March 17, 
1977.  

In May 2000, the veteran filed claims for service connection 
for the residuals of a shell fragment wound to the left knee, 
and for a higher initial rating for the residuals of 
superficial shell fragment wounds of the right hand and 
distal forearm.  
On VA examination in August 2000, the veteran reported that 
during service, he had received shell fragment wounds to the 
areas of his right proximal posterior forearm, right forearm, 
left anteromedial knee, and to a lesser extent on his right 
forearm and possibly his right hand.  The veteran did not 
describe having incurred any neurovascular damage during 
service as a result of his multiple shell fragment wounds.  
He indicated that when his wounds were first treated by 
military medical personnel, a single metal shell fragment was 
removed from the right elbow skin area.  The veteran stated 
that no additional metal fragments, or fragments of any other 
kind, had extruded from the area of his wounds since then.  
He also denied ever having any problems related to his scars 
from his wounds, including any tenderness, festering, opening 
or draining of the scars.  The veteran's main complaint was 
of pain in his right proximal forearm, which became worse as 
a result of physical activity.  He further stated that he 
would often have some snapping sounds in his left knee.  The 
veteran denied ever having any bone fractures in his right 
upper or left lower extremities, as well as any dislocations 
or sublocations at any of the joints in these extremities.  

On physical examination, it was noted that there were no 
significant scars or skin abnormalities present on the distal 
two-thirds of the right forearm, or on the wrist or hand skin 
surfaces.  A short, very narrow, 1.5 cm, linear, gray-white, 
difficult to discern cicatrix was identified on the veteran's 
medial to anteromedial left elbow, just distal to the 
antecubital crease.  On the veteran's posterior very proximal 
right forearm, there was a .5-cm, more darkly pigmented, 
flat, nontender, nonherniated, nonadherent cicatrix 
representing one of several shell fragment wound scars.  A 
second similar scar, slightly smaller, with no abnormal 
characteristics measuring between .3- and .5-cm, was also 
identified on the posteromedial very proximal right forearm 
skin surface.  On the veteran's left anteromedial knee skin 
surface, located approximately 2- to 3-cm superior and medial 
from the patellar bone rim prominence, was a linear 2.5-cm by 
.2-cm, flat, nontender, nonhypertrophic, nonherniated, 
nonadherent, gray-white cicatrix.  Another residual scar was 
present on the veteran's posterior left Achilles tendon, 
which was about 4 cm, mildly hypertrophic, nontender, and 
extending transversely across the mid-tendon.     

Examination of the veteran's extremities revealed no signs of 
edema, deformity, acrocyanoisis, or digital clubbing.  
Peripheral pulses remained 2/4 and symmetric at radial, 
dorsalis pedis, and posterior tibialis arteries bilaterally, 
and no varicose veins were identified on lower extremity skin 
surfaces.  With respect to the neuromuscular system, the 
veteran's gait was nonantalgic.  Reflexes were 1/4 at the 
bicep and tricep tendons bilaterally, and 2/4 and symmetric 
at the patellar and Achilles tendons, with toes downgoing 
bilaterally.  Vibratory sensation, as well as touch and pin 
prick sensation, were all intact in the upper and lower 
extremities.  Muscle strength was 5/5 and symmetrical around 
both the shoulders, elbows, wrists, and within intrinsic 
muscle groups of hands bilaterally, as well as at both knees, 
ankles, and feet.  

Examination of the veteran's left knee revealed mild 
retropatellar crepitance, mildly tender during range of 
motion testing.  No joint effusion was present.  Quadriceps 
and patellar tendons were nontender, as was the anterior 
tibial tubercle.  Drawer sign was negative.  Medial and 
lateral collateral ligaments were stable and nontender when 
stressed.  McMurray's test was negative as well.  Range of 
motion testing of the left knee revealed active range of 
motion from 0 to 132 degrees, and passive range of motion 
from 0 to 141 degrees.  The veteran did not complain of pain 
on motion.  Tinel sign was negative at the right wrist, and 
at the right elbow on the ulnar groove and ulnar nerve.  The 
right wrist appeared anatomic and was pain free during range 
of motion testing.  Active and passive flexion in the wrist 
was from 0 to 85 degrees, dorsiflexion (extension) was from 0 
to 46 degrees, ulnar deviation was from 0 to 48 degrees, and 
radial deviation was from 0 to 20 degrees.  The right hand 
had no intrinsic motor group atrophy, and no muscle spasms or 
muscle fasciculations were identified in any extremity.  
Intrinsic hand motor groups functioned completely normally in 
the dominant right hand.  X-rays of the right forearm, right 
elbow, and left knee were all normal; and an x-ray of the 
right hand and wrist, showed a mild ostophyte at the first 
carpal metacarpal joint.   

The examiner assessed, inter alia, superficial penetrating 
shell fragment wounds incurred in August 1966 while serving 
in Vietnam, with superficial penetrating shell fragments to 
the right proximal posterior forearm; right medical anterior 
proximal forearm; left anteromedial superior knee skin 
surface; and (based on the reported history of the veteran) 
the right forearm and hand, although with no residual scars 
identified on the right distal two-thirds forearm, wrist, or 
hand skin surfaces.  This physician also assessed 
epicondylitis, right elbow, chronic, intermittently 
symptomatic depending on the veteran's level of physical 
activity, and opined that the veteran's current epicondylitis 
was as likely as not due to prior shell fragment wounds, only 
because of the veteran's location and history of penetrating 
shell fragment wounds.  Also noted were assessments of 
chondromalacia patellae, left knee, that was less likely than 
not due to an overlying scar or presumed shell fragment wound 
scar; and early degenerative osteoarthritis at the right 
hand, first carpal metacarpal joint, that was less likely 
than not related to shell fragment wounds.   

The reports of x-rays conducted in connection with the August 
2000 examination, include a report for the right forearm that 
noted that this region appeared normal.  An x-ray later that 
month of the left knee, revealed no signs of effusion, normal 
bone density, and joints spaces that were fairly well 
preserved; an impression was provided of a negative x-ray.  
Also that month, an x-ray of the right hand revealed a small 
curvilinear density near the third carpal metacarpal joint, a 
minor osteoarthritic change at the first carpal metacarpal 
joint, and overall normal bone density; an impression of a 
questionable foreign body near the third carpal metacarpal 
joint was noted.  

In its March 2001 rating decision, the RO granted service 
connection and assigned an initial, compensable rating for a 
scar as the residual of a superficial penetrating shell 
fragment wound of the left anteromedial superior knee skin 
surface, effective May 15, 2000; the RO also denied a 
compensable rating for scars as the service-connected 
residuals of superficial shell fragment wounds of the right 
hand and distal forearm.  

Records from the Sioux Falls VAMC, dated from February 2000 
to September 2004, reflect the veteran's complaints on 
various instances of tingling and numbness in the hands and 
feet, as well as a September 2004 physician's report that 
noted the veteran's complaint of joint aches and pains, 
including in both of his knees.
On VA examination again in October 2004, the veteran reported 
having constant pain in the right wrist, that became worse 
with physical activity, and that frequently involved 
radiation to the areas of his right hand, forearm, and elbow.  
He stated that at times he would have freezing hands, and 
that this condition was affected by cold weather.  He related 
that recently he had been unable to write legibly, and at 
times would drop utensils and could not lift common household 
objects for even a short length of time.  The veteran 
reported that during flare-ups, the symptoms affecting his 
right hand were of a severity of 10 (on a scale of 0 to 10), 
and would level off at 5 on normal days.  He stated that he 
had lately been experiencing numbness and tingling in the 
hands.  He further reported that there was a popping and 
cracking noise of the left knee, and that he would experience 
numbness on both sides of the knee, with flare-ups of these 
symptoms that were on a level of 10 (with a level of 5 during 
normal periods).  The veteran stated that he had difficulty 
walking for longer periods of time, and that in his 
occupation as a food inspector, he frequently needed to rest 
and was also having difficulty climbing stairs.           

On physical examination, the veteran appeared to be in 
moderate right wrist and left knee discomfort.  Examination 
of the skin revealed that on the right wrist there was a 
brown spot, measuring 1 by 5-cm, that was flat, nontender, 
non-inflamed, and non-ulcerated; on the right elbow, there 
were two spots measuring 2 by 2 cm, and   .5- by .5-cm, 
respectively, that were each flat, brownish, nontender, non-
inflamed, and non-ulcerated; and on the left knee and medial 
aspect, there was a linear scar    3-cm in length, that was 
hypopigmented, nontender, non-ulcerated, and non-inflamed.  
On examination of the right wrist, there was no tenderness on 
pressure. There was no swelling or warmness.  On range of 
motion testing, palmar flexion was from 0 to 24 degrees, 
dorsiflexion was from 0 to 29 degrees, ulnar deviation was 
from 0 to 24 degrees, and radial deviation was from 0 to 19 
degrees.  Examination of the left knee revealed tenderness on 
the medial aspect of the left knee.  There was no swelling or 
effusion.  Flexion was from 0 to 60 degrees.  Anterior and 
posterior drawer testing, McMurray testing, and Lachman 
testing, were all within normal limits.  Deep tendon reflexes 
were slightly diminished at 3/5, pulsation was normal at both 
the radial and ankle areas, and the veteran did not have any 
pedal edema.  There was diminished sensation on the anterior 
aspect of the right foot and the medial aspect of both feet 
to light touch, pinprick and vibration.  There was positive 
onychomycosis, and positive xerosis, bilaterally.  

The examiner diagnosed right elbow, epicondylitis; left knee 
strain, musculoskeletal, moderate; and left wrist strain, 
musculoskeletal, moderate.  He also noted that there appeared 
to be a 10 percent loss of range of motion in both the right 
elbow and right wrist due to pain, especially on flexion, and 
an additional 10 percent loss of range of motion for each, 
due to pain and stiffness after repetitive use; there was 
also a 10 percent loss of range of motion of the left knee 
due to pain, and an additional 10 percent loss of range of 
motion due to pain and stiffness after repetitive use.  The 
examiner further stated that the scars identified on 
examination of the veteran were few, small, flat and 
superficial, stable, healed, nonadherent, and non-ulcerated; 
the examiner indicated that, these scars, per se, did not 
cause limitation of motion or limitation of function of the 
affected bodily parts, but rather, that any such limitation 
was the result of musculoskeletal strain around the joints 
affecting limitation of function.  Also noted was that the 
veteran's musculoskeletal strain appeared to affect and 
interfere with various daily life activities, such as walking 
and lifting objects. 

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the United States Court of Appeals 
for Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In this case, in the March 2001 rating decision on appeal 
that assigned an initial, noncompensable rating for a scar as 
the residual of a shell fragment wound to the left knee, as 
well as continued a noncompensable rating for scars as 
residuals of shell fragment wounds to the right hand and 
forearm, the RO evaluated both service-connected disabilities 
under the version of 38 C.F.R. § 4.118, Diagnostic Code 7804, 
as in effect prior to August 2002, for scars, superficial, 
tender, and painful on objective demonstration.  

The Board notes that, effective August 30, 2002 (during the 
pendency of the appeal), VA revised portions of the criteria 
for evaluating skin disabilities, to include scars.  See 67 
Fed. Reg. 49,596 (2002), (codified at 38 C.F.R. § 4.118).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has the duty to adjudicate the 
claims only under the former criteria for any time period 
prior to the effective date of the new rating criteria, and 
to consider the revised criteria for the time period 
commencing on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  As the RO has considered and 
applied both the former and revised applicable criteria in 
adjudicating the veteran's claims, for all relevant time 
periods during the pendency of this appeal (as reflected in 
the August 2001 SOC, and in the March 2002 and January 2005 
SSOCs), there is no due process bar to the Board doing 
likewise.   

Under the former version of Diagnostic Code 7804 (as in 
effect prior to August 2002), scars that were superficial, 
tender and painful on objective demonstration warranted a 
maximum 10 percent rating.  A 10 percent rating was available 
for assignment, when the requirements were met, even though 
the location might be on the tip of the finger or toe, and 
the rating might exceed the amputation value for the limited 
involvement.  

Under the revised version of Diagnostic Code 7804, scars that 
are superficial, and painful on examination, warrant a 
maximum 10 percent evaluation.  A superficial scar is one not 
associated with underlying soft tissue damage.  Also, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Considering the competent evidence of record in light of the 
former and revised applicable rating criteria, the Board 
finds that the record presents no basis for assignment of an 
initial compensable rating for a scar as a service-connected 
residual of a shell fragment wound to the left knee at any 
time since the May 2000 effective date of the grant of 
service connection, and no basis for assignment of a 
compensable rating for scars as service-connected residuals 
of shell fragment wounds to the right hand and forearm.  

As regards the period for which the former rating criteria 
are applicable (up until August 30, 2002), the Board notes 
that none of the veteran's residual scars of the left knee, 
or the right hand and forearm, have been shown to be tender 
and/or painful on objective demonstration.  On VA examination 
in August 2000 (the only pertinent medical evidence of record 
for the time period in question), it was noted that the scar 
on the veteran's left anteromedial knee skin surface was 
nontender.  Another scar located on the very proximal right 
forearm was also nontender; a second, smaller scar on the 
posteromedial very proximal right forearm, showed no abnormal 
characteristics.  No other significant scars or skin 
abnormalities were observed on the distal two-thirds of the 
right forearm, or the wrist or hand skin surfaces.  As such, 
a compensable evaluation is not warranted for the scars 
present on the left knee, or the right hand and forearm, 
under the former version of Diagnostic Code 7804.         
Since August 2002, a compensable evaluation also is not 
warranted under the revised version of Diagnostic Code 7804, 
for scars that are superficial, and painful on examination.  
The pertinent medical evidence for this time period consists 
of the report of the October 2004 examination, which notes 
that the veteran had a superficial scar located on the left 
knee and medial aspect that was nontender and non-inflamed.  
The superficial scar located on the veteran's right wrist was 
also flat, nontender and non-inflamed; on the right elbow, 
there were two spots that were each flat, nontender, and non-
inflamed.  

Thus, the Board concludes that the criteria for an initial, 
compensable rating for scars of the left knee, or for a 
compensable rating for scars of the right hand and distal 
forearm, under Diagnostic Code 7804, have not been met. 

The Board also finds that compensable ratings for the scars 
under consideration (as the service-connected residuals of 
shell fragment wounds) are not assignable under any other 
potentially applicable diagnostic code.  

Under the version of Diagnostic Code 7803 in effect prior to 
August 2002, scars that were superficial, poorly nourished, 
with repeated ulceration warranted a maximum 10 percent 
rating.  As noted above, the August 2000 examiner indicated 
that the scar on the veteran's left anteromedial knee skin 
surface was nonhypertrophic, nonherniated, and nonadherent; 
the scars observed on the proximal right forearm were 
similarly flat, nonherniated, and nonadherent.  The examiner 
did not identify any signs of poor nourishment or ulceration.  

Under the revised version of Diagnostic Code 7803, scars that 
are superficial, and unstable warrant a maximum 10 percent 
rating.  The Board points out in this respect, that on 
examination in October 2004, it was specifically noted that 
each of the scars identified on examination of the skin were 
flat and superficial, stable, healed, nonadherent, and non-
ulcerated.    

Another potentially applicable diagnostic code in this case 
is Diagnostic Code 7805, for scars, other.  The rating 
criteria under Diagnostic Code 7805 did not change as a 
result of the above-referenced August 2002 revision of the 
provisions of the rating schedule pertaining to scars; for 
the time periods both prior to and subsequent to August 2002, 
scars are rated under this diagnostic code based on 
limitation of function of the part affected.    

Here, however, the competent medical evidence does not 
establish that the scars of either the left knee or the right 
forearm and wrist involve limitation of function of any part 
such that a compensable evaluation would be warranted under 
Diagnostic Code 7805.  

With respect to the left knee, the Board notes that on 
examination in August 2000, in addition to other symptoms, 
the veteran had active range of motion from 0 to 132 
degrees-findings which may suggest minimal (if any) 
limitation of motion, when compared with standard knee range 
of motion from 0 to 140 degrees (see 38 C.F.R. § 4.71a, Plate 
II).  The examiner assessed chondromalacia patellae, left, 
but opined that this condition was less likely than not the 
result of any overlying scar, including the presumed shell 
fragment wound scar.  The October 2004 examiner similarly 
noted limitation of motion of the knees, as demonstrated by 
flexion from 0 to 60 degrees on range of motion testing; 
while this physician diagnosed left knee strain, that 
examiner opined that the veteran's service-connected scars 
did not cause limitation of motion or limitation of function 
in any affected bodily part, and that any such limitations 
were instead due to musculoskeletal strain in the joints that 
demonstrated limitation of motion.      

Also, specific to the right hand and distal forearm, the 
August 2000 examiner noted that active and passive flexion in 
the right wrist was from 0 to 85 degrees, but that 
dorsiflexion was only from 0 to 46 degrees, suggesting some 
limitation of motion.  The examiner assessed early 
degenerative osteoarthritis at the right hand, first carpal 
metacarpal joint, but opined that the condition was less 
likely than not related to shell fragment wounds.  The 
October 2004 examination report also reflects some apparent 
limitation of motion in the right wrist, as demonstrated by 
range of motion findings of palmar flexion from 0 to 24 
degrees, and dorsiflexion from 0 to 29 degrees; there was 
otherwise no obvious tenderness or swelling in the wrist.  
However, as indicated above, that examiner ruled out any 
relationship between limitation of function and/or motion and 
his scars resulting from shell fragment wounds.

Thus, a compensable evaluation is not available for the 
veteran's scars resulting from his service-connected shell 
fragment wounds, under Diagnostic Code 7805, based on 
limitation of function.     

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  The Board notes that the veteran's 
scars affecting the left knee, and the  right hand and distal 
forearm, have been noted as superficial; in any event, none 
of the measurements of the veteran's scars that are of record 
(based on the combined total area that is affected), would 
correspond to a compensable evaluation under either of these 
diagnostic codes.        

Hence, the records presents no basis in the rating schedule 
for assignment of an initial, compensable rating for the left 
knee scar as a residual of a superficial penetrating shell 
fragment wound of the left anterior medial superior knee skin 
surface (at any point since the May 15, 2002 effective date 
of the grant of service connection for this disability), or 
for the assignment of a compensable rating for scars as 
service-connected residuals of superficial shell fragment 
wounds of the right hand and distal forearm.  

The Board also points out that there is no basis for 
assignment of any higher rating on an extra-schedular basis 
for either of the disabilities under consideration.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the August 2001 SOC).  
In this regard, the Board notes that none of the service-
connected scars has been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  Although on examination in October 
2004, it was noted that the veteran had musculoskeletal 
strain of his left knee, amongst other areas, which 
interfered with daily activities such as walking, and, in 
particular, with the veteran's occupation as a food 
inspector, the examiner further noted that the such 
functional limitation was not the result of the veteran's 
residual scars.  Similarly, the August 2000 examiner 
indicated that diagnosed left knee chondromalacia and right 
hand osteoarthritis were both unrelated to the veteran's 
shell fragment wounds.  There also is no other evidence that 
would suggest that the veteran is unable to carry out 
occupational responsibilities as a result of his service-
connected scars, or that any such scars has warranted 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating, pursuant to Fenderson, for the 
scar of the left anterior medial superior left knee skin 
surface, and each of the claims on appeal must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the competent evidence is against 
each of the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).




ORDER

An initial, compensable rating for a scar as a residual of a 
superficial penetrating shell fragment wound of the left 
anteromedial superior knee skin surface is denied.

An increased (compensable) rating for scars as residuals of 
superficial shell fragment wounds of the right hand and 
distal forearm is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


